Title: To Benjamin Franklin from Deucher, Riedÿ & Co., 9 May 1778
From: Deucher, Riedÿ & Co.
To: Franklin, Benjamin


Honourable Sir
Nantes 9 May 1778.
We understand that there is a Ship belonging to Bordeaux that is arrived to Bilbao from Virginia, which has conducted there a Member of the Congress, together with a Pilote, and hearing that this Gentleman intends returning to his Country with the Pilote by the first and good opportunity; there is here a very fine Fregate called the Bergere Capt. Saujon carrying twenty Guns, and a good Sailor, bound for Virginia. We should be very glad to procure a passage to the abovementioned Gentleman. This ship would be fit for sailing in about fifteen days, if the owners Messrs. Corperon, could procure about twenty Seamen that are absoluty necessary to compleat the crew which should consist of eighty Men. If this Gentleman would embrace this opportunity and that You, Honourable Sir, by Your good offices in speaking to the Minister could procure the Expedition, we should be for ever obliged to You. The name of this Gentleman being unknown to us, and having heard that he lodges in Your Hotel, we find our selves under the necessity of importuning You, and pray You to be so good as to pardon us the Liberty we take, and intreat You to believe us with the most profound Respect Honourable Sir Your most humble and most obedient Servants
Deucher, Riedÿ & Co
 
Notations: Ducher Riedy & Co. / [in John Adams’ hand:] 9 May 1778
